Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-11-00807-CV

                                   Gerardo Perez NIETO,
                                         Appellant

                                              v.

                             Veronica Flores De Perez NIETO,
                                         Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009-CI-15813
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE ALVAREZ

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. It is ORDERED appellee recover her costs of this appeal from appellant.

       SIGNED May 1, 2013.


                                               _____________________________
                                               Sandee Bryan Marion, Justice